Citation Nr: 1820945	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-05 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include chloracne as due to herbicide exposure in service. 

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 and September 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has recharacterized the Veteran's service connection claim for chloracne more broadly to include any skin disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issue of entitlement to service connection for chloracne is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 70 percent schedular rating, but no higher.

2.  The preponderance of the evidence indicates that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9434 (2017).

2.  The criteria for TDIU on a schedular basis are met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.314, 3.321, 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

The Veteran asserts that his PTSD symptoms are more disabiling than reflected by his current 70 percent rating.  

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. 
§ 4.130, DC 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A January 2012 mental health assessment from the Texas Department of Criminal Justice indicates that the Veteran reported having bad dreams.  He reported reoccurring dreams causing him to wake up 2 to 3 times a night resulting in fatigue the next day.   He reported feeling sad often.  He denied suicidal or homicidal ideation and acute anxiety.  

On examination there was no evidence of delirium, psychosis, or mania.  The Veteran showed sleep problems and decreased energy due to possible depression.  The Veteran was alert and oriented.  His appearance was clean, behavior normal.  There were no issues with motor functioning or speech.  His mood was stable.  His thought processing was coherent and his thought content normal.  He showed good judgement and memory.  

The Veteran was afforded a VA psychiatric evaluation in September 2017.  The examiner noted that as a result of his PTSD, the Veteran gets mad easily and in the past this resulted in verbal and physical violence.  The Veteran reported that currently he snaps at people but does not escalate to physical action.  He reported he apologizes and feels remorse.  He reported feeling cut off from others.   Regarding his major depressive disorder symptoms, the Veteran reported experiencing excessive guilt, self-loathing, and withdrawal from interaction with others.  The examiner noted emotional lability is also present and uncharacteristic of the Veteran; he cries easily and frequently.

The examiner opined that the Veteran's service-connected mental health disability led to occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran reported he currently lives alone and is not in a relationship.  His marriage ended 12 years after he returned from Vietnam due to angry outbursts, verbal and physical aggression and constant alcohol abuse.  He reported that he attends church but otherwise has few social contacts.  He reported that he does not like being around other people.  He goes fishing alone.  He has lost interest in keeping house and cannot concentrate to watch a movie or read.  

The Veteran reported that he dropped out of school in 8th grade to help his dad on the farm.  During service he worked as a tractor trailer driver to take supplies to encampments.  He reported an unstable occupational history after return from service.  He lost many jobs.  He reported his longest job was about 2 years before he retired from truck driving 5 years earlier.  

The Veteran reported having suicidal thoughts in the past but none currently.  He denied suicide attempts.  He was in rehabilitation for alcoholism twice in the 80s.  He reported getting two DWIs years ago but no current legal problems.  The Veteran described heavy use of alcohol on a daily basis that impaired his family life and occupational functioning.  He reported getting sober 15 years ago and attending AA meetings regularly.  He also reported he is very religious and participated in church.  

Mental health symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty adapting to stressful circumstances, including in a work-like setting, inability to establish and maintain effective relationships, irritability and angry outbursts, low frustration tolerance, hypervigilance, exaggerated startle response, sense of foreshortened future, feeling distant from people, and accelerated breathing in response to reminder of trauma.
 
The Board finds that for the entire appeal period, the Veteran's PTSD symptoms more nearly approximate the criteria for a 70 percent rating.  There is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform activities of daily living, disorientation to time or place, or memory loss of close relatives, occupation, or own name.  As the competent lay and medical evidence are negative for almost all the criteria required for a 100 percent rating, a rating in excess of 70 percent is not warranted.   

Total Disability Rating Based on Individual Unemployability (TDIU)

Schedular TDIU may be assigned when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 

Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. 
§ 4.16(a).

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extra-schedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the Veteran asserts that his service-connected disabilities make him unable to secure and follow a substantially gainful occupation.  From June 22, 2017, the Veteran is service connected for PTSD with major depression evaluated as 70 percent disabling, hearing loss evaluated at 10 percent disabling, and warts evaluated as noncompensable.  From June 22, 2017, the Veteran meets the schedular criteria for TDIU.  Based on a careful review of the record, the Board finds that the Veteran's service-connected disabilities make him unable to secure and follow a substantially gainful occupation.   

A March 1998 psychiatric examination conducted by the Social Security Administration (SSA) indicated that the Veteran had an 8th grade education and no past relevant work.  He had not engaged in substantial gainful activity at any time since the alleged onset of his mental health disabilities.  The Veteran's medically determinable severe impairments included depression, anxiety, borderline intellectual functioning, antisocial personality disorder, and alcohol abuse.  The evaluator found that the Veteran retains the residual functional capacity to work where he does not work in public, have to deal with the public, need good attention, concentration, and has to work consistently.  

The evaluator further noted that a psychological evaluation in 1991 found the Veteran only able to sustain concentration for brief periods of time.  A May 1992 psychological evaluation found him to be functionally illiterate.  He was noted to pay little attention to grooming and personal appearance and he had poor social judgment.  Testing indicated that he was apt to overreact to minor problems.  He stated at that time that he had difficulty getting along with other people.  He was diagnosed with major depression, borderline intellectual functioning, and antisocial personality disorder.   During the evaluation he was described as poorly groomed.  He told the examiner he had a tendency to be violent and get into fist fights.  His prognosis was considered to be poor.  

The evaluator concluded that the Veteran's mental impairments impose moderate difficulties in maintaining social functioning, marked difficulties in maintaining concentration, persistence and pace and have resulted in one or two episodes of decompensation.  Although the Veteran engaged in some work activity since his mental disability onset date, his earnings record show that it was never performed at a substantial gainful activity level.    

In a March 2010 statement, the Veteran reported that he is totally disabled and unemployable due to his disabilities.  He reported that he last worked full time from 1990 to 1991 as a butcher.  He reported his responsibilities were very labor intensive.  Specifically, the job required physical lifting and use of butcher equipment such as knives and handsaws.  He indicated that use of these tools requires perfect concentration and nothing else to ensure safety.  He further reported his extreme mental debilitation prevents his total concentration along with his bad arthritis in both hands and wrists.  He further reported his mind races too much to be around other people due to his paranoia.  He reported he became "too unstable" for his job so he quit.  

In his March 2010 Application for TDIU, he reported that his highest education was 8th grade.  See also June 2017 VA Form 21-8940.

The Veteran was afforded a VA psychiatric examination in September 2017.  The Veteran reported that he dropped out of school in 8th grade to help his father on the farm.  During service he worked as a tractor trailer driver to take supplies to encampments.  He reported an unstable occupational history after return from service.  He lost many jobs.  He reported his longest job was about 2 years before he retired from truck driving 5 years earlier.  

The examiner opined that the Veteran's mental health symptoms caused social and occupational impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The examiner noted that the Veteran has intrusive thoughts that interfere with his ability to stay focused on the task at hand, significant difficulty accepting supervision or receiving instruction without becoming angry, significant difficulty functioning around other people, sleep that is so disrupted that he is usually fatigued at work making concentration and focus on work assignments difficult, and his depression causes difficulty sustaining energy and motivation to complete assignments at work.  

Based on the evidence above, including the Veteran's limited education and severe mental health symptoms, the Board finds that the preponderance of the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Thus, TDIU from June 22, 2017 is warranted. 


ORDER

 Entitlement to a rating in excess of 70 percent for PTSD with major depressive disorder is denied. 

 Entitlement to TDIU is granted effective June 22, 2017.   


REMAND

The Veteran asserts that he has a current skin disability of chloracne due to herbicide exposure in service.  As the Veteran's personnel records confirm service in Vietnam, herbicide exposure is presumed.  The issue in dispute is whether the Veteran has a current diagnosis of chloracne or another skin disability related to service. 

A hardly legible August 1967 treatment note indicates the Veteran had hives-like eczema on his arms and chin.  The medical service provider gave an impression of papular urticaria.   During his July 1967 separation examination his skin was shown to be normal.  The Veteran also denied skin diseases.  However, VA and private treatment records show sporadic complaints of skin symptoms throughout the claims file.  

Notably, the Veteran scheduled for a VA examination in March 2010 in connection with his chloracne claim.  See May 2009 Request for Physical Examination.  The record shows he was unable to attend due to his incarceration.  See May 2009 Correspondence.  The Veteran, through his representative, asserts that the examination should be rescheduled.  See February 2018 Appellate Brief.  As such, on remand, the Veteran should be afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination to determine the nature and etiology of the Veteran's skin condition. 

For any identified skin condition, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the condition had its onset in service or is related to service to include his August 1967 diagnosis of papular urticaria.  

2.  Readjudicate the claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






Department of Veterans Affairs


